Citation Nr: 1341362	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to May 1986.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At the August 2013 Travel Board hearing, the Veteran indicated that his ulcerative colitis disability had worsened since the most recent VA medical examination, provided in October 2010. Therefore, an additional VA medical examination to determine the severity of the Veteran's ulcerative colitis should be performed. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's ulcerative colitis. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2. Schedule the Veteran for the appropriate VA examination in order to determine the current severity of his service-connected ulcerative colitis. The claims file and a copy of this Remand must be made available to and reviewed by the examiner. All symptoms and manifestations of the ulcerative colitis, including any associated disturbances of bowel function, abdominal distress, tenderness, or incontinence, should be reported in detail, and the frequency and severity of each symptom should be noted. The examiner should then indicate whether the symptoms, collectively, are best described as being pronounced, moderate, moderately severe, or severe. The examiner should note the number of exacerbations of the disability, to include the number of attacks, and any reports of malnutrition, anemia, general debility, or serious complications, such as liver abscess.  

All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

3. When the development requested has been completed, and compliance with the requested action has been ensured, this case should again be reviewed on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


